Response to Arguments
Applicant's arguments regarding claims 1 & 16 filed 2/26/2021 have been fully considered but they are not persuasive.
The applicant argues that Nosaka fails to disclose or suggest "the data output command set includes a column address that identifies a column among a plurality of columns of the first page buffer of the first plane.” The examiner respectfully disagrees. As seen in Fig. 5 the column decoder is inputted to both planes 0 and 1. The planes share the output of the voltage generating circuit 22 and the output of the column decoder 24 [0054]. Meaning that the command is sent to the decoder where the decoded column is identified. Since the same column in both planes are identified, a column in the first page buffer of the first plane is identified. It is believed that the applicant may have intended that the claim is limiting the identified column to only the first plane. However, the limitation fails to disclose that the identified column is only in the first plane. If it is indeed the intention that only the identified column is in one of the two planes the examiner suggests amending the claim to limit the column decoder from identifying the same column in both planes.
Applicant’s arguments, filed 2/26/2021, with respect to claim 11 have been fully considered and are persuasive.  The 102 rejection of claims 11-13 & 15 has been withdrawn. 

Allowable Subject Matter
Claims 11-13 & 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “a non-volatile memory, the non-volatile memory including a plurality of planes, the method comprising: receiving a read-output command set for data sensing, the read-output command set including a read command, an address of a first plane, a multi-plane read command, an address of a second plane and a sequential read command indicating successive output of sensed page data of the plurality of planes; and based on the read-output command set, sensing data output for at least two planes of the plurality of planes, loading at least two page data that are stored in the at least two planes of the plurality of planes into at least two page buffers that are respectively connected to the at least two planes, and continuously outputting the at least two page data.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 & 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nosaka PG Pub US 2018/0211707 A1.

Regarding claim 1, Nosaka discloses:
A method of operating a storage device including a non-volatile memory, the non-volatile memory including a memory cell array (flash memory 2, Fig. 18A), the memory cell array including a first plane and a second plane (Planes 0 & 1, Fig. 18A), the method comprising: receiving a read command set for data sensing of the first plane and the second plane (The memory IF controller 70 includes a memory access controller 80 and a plurality of NAND controllers 90. The memory access controller 80 controls commands and addresses that are necessary for an access to the nonvolatile semiconductor memory 20 [0038]); 
simultaneously loading first page data stored in the first plane into a first page buffer of the first plane and second page data stored in the second plane into a second (the NAND flash memory 20 reads data in units of one physical page from a memory cell array 25 of each plane and stores the read data in each page buffer 27 [0122]); 
receiving a data output command set that includes the first plane (the memory controller 10 issues a data output command to the NAND flash memory 20 (S502) [0125]); and 
continuously transmitting the first page data and the second page data based on the data output command set (The NAND flash memory 20 receiving the data out command outputs the data stored in the page buffer 27 of the plane Plane0 to the memory controller 10 (S503). Next, the NAND flash memory 20 outputs the data stored in the page buffer 27 of the plane Plane1 to the memory controller 10 (S504) [0125]),
and the data output command set includes a column address that identifies the first page buffer of the first plane (As seen in Fig. 5 the column decoder is inputted to both planes 0 and 1. The planes share the output of the voltage generating circuit 22 and the output of the column decoder 24 [0054]. Meaning that the command is sent to the decoder where the decoded column is identified. Since the same column in both planes are identified, a column in the first page buffer of the first plane is identified)

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
wherein the continuously transmitting includes continuously transmitting the second page data after completing the transmitting of the first page data, and the continuously transmitting includes transmitting the second page data based on the data output command set rather than based on another data output command set including a column address that identifies the second page buffer of the second plane (the memory controller 10 issues a data output command to the NAND flash memory 20 (S502). The NAND flash memory 20 receiving the data out command outputs the data stored in the page buffer 27 of the plane Plane0 to the memory controller 10 (S503). Next, the NAND flash memory 20 outputs the data stored in the page buffer 27 of the plane Plane1 to the memory controller 10 (S504). [0125] and Fig. 18B).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
the continuously transmitting includes transmitting data stored in a first column identified by the column address through a last column among a plurality of columns of the first page buffer (the NAND flash memory 20 may include a plurality of planes. FIG. 5 illustrates a configuration of the NAND flash memory 20 that includes two planes Plane0 and Plane1. However, the number of planes included in the NAND flash memory 20 is not particularly limited to two. One plane includes a row decoder 23, a memory cell array 25, a sense amplifier 26, and a page buffer 27. The planes share the output of the voltage generating circuit 22 and the output of the column decoder 24. In addition, data output from the page buffer 27 of each plane is output to the memory controller 10 through the serial access controller 29. The memory controller 10 can control the planes in parallel [0054]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
(The NAND flash memory 20 receiving the data out command outputs the data stored in the page buffer 27 of the plane Plane0 to the memory controller 10 (S503). Next, the NAND flash memory 20 outputs the data stored in the page buffer 27 of the plane Plane1 to the memory controller 10 (S504). [0125] and Fig. 18B).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
wherein the continuously transmitting includes transmitting the first page data the second page data after completing the transmitting of the first page data based on the data output command set (The NAND flash memory 20 receiving the data out command outputs the data stored in the page buffer 27 of the plane Plane0 to the memory controller 10 (S503). Next, the NAND flash memory 20 outputs the data stored in the page buffer 27 of the plane Plane1 to the memory controller 10 (S504). [0125] and Fig. 18B).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
wherein the continuously transmitting includes, transmitting the first page data based on the data output command set, receiving a plane change command, and transmitting the second page data of the second plane based on the plane change (The command changing unit 87 searches for read requests R102 stored in the request FIFO of a channel. In a case where a plurality of second read requests targeted at clusters within a same physical page are stored in the request FIFO, the command changing unit 87 changes the second read requests to one first read request. In addition, when a plurality of first read requests or a plurality of second read requests arranged in corresponding physical pages of mutually-different planes are stored in the request FIFO, the command changing unit 87 changes the read requests to one third read request. The command changing unit 87 outputs the changed read request R102′ to the NAND controller 90 [0135]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Nosaka also discloses:
wherein receiving the data output command set includes receiving the data output command set during a plurality of write cycles (The memory controller 10 issues a second read command to request the NAND flash memory 20 to perform the second read operation (S200). Next, the memory controller 10 inputs an address of a read target to the NAND flash memory 20 (S201). The NAND flash memory 20 reads data of the target from the memory cell array 25 for a time tR2 and stores the read data in the page buffer 27. During this period, the NAND flash memory 20 asserts a Busy signal to the memory controller 10. Here, the time tR2 is shorter than the time tR1 [0071]), and receiving the plane change command includes receiving the plane change command during one write cycle (The switching between the first read operation and the second read operation, as illustrated in FIG. 12, may be performed using a read switching command. The memory controller 10 issues a read switching command and notifies the NAND flash memory 20 whether a read command issued therefrom requests the first read operation or the second read operation (S300). Next, the memory controller 10 issues a read command (S301). The NAND flash memory 20 performs a read operation designated by the read switching command (S302 to S304) [0080]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
wherein the read command set includes an address of the first plane, an address of the second plane, and a multi-plane read command indicating a multi-plane read (the command issuing unit 86 also determines whether or not the cluster of the read target extends over the page boundary based on the cluster arrangement information (S403). In a case where the cluster extends over the page boundary (S403: Yes), the command issuing unit 86, determines whether or not the cluster of the read target extends over the second read boundary (S400) in order to generate another read request R102 to read the remaining, unread portion of the targeted cluster [0111]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. Nosaka also discloses:
(this is the case when the read target extends over a plane boundary as detailed in [0111])).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 1. Nosaka also discloses:
wherein the receiving of the data output command set includes, receiving an address of the second plane, and receiving an address of the first plane after receiving the address of the second plane (this is a function of the read switching command detailed in [0080]).

Regarding claim 16, Nosaka discloses:
a non-volatile memory comprising a memory cell array (flash memory 2, Fig. 18A), the memory cell array including a plurality of planes (Planes 0 & 1, Fig. 18A), respective planes of the plurality of planes being connected to a page buffer (page buffer Fig. 3, 27), wherein the non-volatile memory is configured to, simultaneously load a first page data that is stored in a first plane of the plurality of planes into a first page buffer of the first plane, and a second page data that is stored in a second plane of the plurality of planes into a second page buffer of the second plane (the NAND flash memory 20 reads data in units of one physical page from a memory cell array 25 of each plane and stores the read data in each page buffer 27 [0122]), wherein the simultaneously loading is based on a read command set, and output the first page data and the second page data based on a data output command set (the memory controller 10 issues a data output command to the NAND flash memory 20 (S502) [0125]); and 
a memory controller configured to, transmit the read command set and the data output command set to the non-volatile memory, and receive the first page data and the second page data from the non-volatile memory (The memory IF controller 70 includes a memory access controller 80 and a plurality of NAND controllers 90. The memory access controller 80 controls commands and addresses that are necessary for an access to the nonvolatile semiconductor memory 20 [0038]), 
(the NAND flash memory 20 may include a plurality of planes. FIG. 5 illustrates a configuration of the NAND flash memory 20 that includes two planes Plane0 and Plane1. However, the number of planes included in the NAND flash memory 20 is not particularly limited to two. One plane includes a row decoder 23, a memory cell array 25, a sense amplifier 26, and a page buffer 27. The planes share the output of the voltage generating circuit 22 and the output of the column decoder 24), 
output first page data loaded into the one page buffer based on the first data output command set (The memory controller 10 issues a first read command to request the NAND flash memory 20 to perform the first read operation (S100) [0072]), and 
output another page data loaded into another page buffer based on the first data output command rather than another data output command set that identifies a column address of the another page buffer (The switching between the first read operation and the second read operation, as illustrated in FIG. 12, may be performed using a read switching command. The memory controller 10 issues a read switching command and notifies the NAND flash memory 20 whether a read command issued therefrom requests the first read operation or the second read operation (S300). Next, the memory controller 10 issues a read command (S301). The NAND flash memory 20 performs a read operation designated by the read switching command (S302 to S304) [0080]), 
and the data output command set includes a column address that identifies the first page buffer of the first plane (As seen in Fig. 5 the column decoder is inputted to both planes 0 and 1. The planes share the output of the voltage generating circuit 22 and the output of the column decoder 24 [0054]. Meaning that the command is sent to the decoder where the decoded column is identified. Since the same column in both planes are identified, a column in the first page buffer of the first plane is identified)

Regarding claim 17 the limitations of this claim have been noted in the rejection of claim 16. Nosaka also discloses:
wherein the non-volatile memory is further configured to output the another page data based on the first data output command rather than receiving a command from the memory controller after outputting the first page data (the memory controller 10 issues a data output command to the NAND flash memory 20 (S502). The NAND flash memory 20 receiving the data out command outputs the data stored in the page buffer 27 of the plane Plane0 to the memory controller 10 (S503). Next, the NAND flash memory 20 outputs the data stored in the page buffer 27 of the plane Plane1 to the memory controller 10 (S504). [0125] and Fig. 18B).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 16. Nosaka also discloses:
wherein the memory controller is further configured to output a plane change command to the non-volatile memory after receiving the first page data (The switching between the first read operation and the second read operation, as illustrated in FIG. 12, may be performed using a read switching command. The memory controller 10 issues a read switching command and notifies the NAND flash memory 20 whether a read command issued therefrom requests the first read operation or the second read operation (S300)).


wherein the non-volatile memory is further configured to, receive the plane change command, and output the another page data loaded into the another page buffer based on the plane change command (Next, the memory controller 10 issues a read command (S301). The NAND flash memory 20 performs a read operation designated by the read switching command (S302 to S304) [0080]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 16. Nosaka also discloses:
wherein the read command set identifies an address of a plane of the plurality of planes, and the read command set includes a multi-plane read command that indicates a multi-plane read (the command issuing unit 86 also determines whether or not the cluster of the read target extends over the page boundary based on the cluster arrangement information (S403). In a case where the cluster extends over the page boundary (S403: Yes), the command issuing unit 86, determines whether or not the cluster of the read target extends over the second read boundary (S400) in order to generate another read request R102 to read the remaining, unread portion of the targeted cluster [0111]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133